Statement by the President of the European Parliament's delegation to the Conciliation Committee - Novel foods (continuation of debate)
We shall now continue the debate on the Statement by the President of the European Parliament's delegation to the Conciliation Committee - Novel foods.
Member of the Commission. - Madam President, as I have already had the opportunity to state to both the Committee on the Environment, Public Health and Food Safety and the Committee on Agriculture and Rural Development, I cannot but express my disappointment at the failure of conciliation, notwithstanding our best efforts to find an agreement.
This situation is unfortunate, since we had made a lot of progress over recent months on the issues in the novel foods proposals. Let me recall some of the elements on which there was clear agreement and which, if adopted, would bring many improvements to the legislation currently in place: a centralised procedure for approval of novel foods which streamlines the authorisation process while maintaining food safety; a definition of 'nanomaterials' and the obligation for pre-market approval, and a labelling requirement for all food ingredients containing nanomaterials; a simplified procedure applicable to traditional foods from third countries, to facilitate EU market access for these products; and the need for food business operators to share scientific data, where tests on animals are involved, in order to limit animal testing where possible.
These improvements will contribute to Europe's innovation drive by facilitating the marketing of novel foods without any compromise on safety. This dossier requires our concerted attention in order to put these improvements in place without further delay. They will bring huge benefits in terms of both consumer protection and innovation in the food sector. It is therefore my hope that we can capture the momentum of negotiations by making a proposal on this issue very shortly.
The failure to conclude this dossier came despite a number of positive steps achieved on the issue of cloning during the last months and hours of negotiations. The Commission remains committed to following up the report of October 2010 which, I recall, proposed the following: a temporary suspension for five years of the use of the cloning technique in the EU, of the import and use of clones for food production, and of food from clones, which would be combined with the introduction of traceability systems for imports of semen and embryos from clones. Furthermore, the Commission recognises the progress made during conciliation.
It is also clear to me that, on the issue of cloning in all its facets, we need to find an agreement that can be implemented and one that is justified and proportionate. The Commission is ready to come up with a comprehensive proposal after the necessary impact assessment.
I welcome the conciliatory tone adopted by Mr Pittella and by the Presidency. We need collectively to reflect further on the next steps, and I am ready to discuss with you, and with the Council, possible scenarios to deal with these two important issues and to agree on a process that will guarantee a positive outcome. Such a collective reflection should seek to set a course for success on both dossiers so that consumers can reap the benefits.
Madam President, first of all, I would like to thank Mrs Liotard, the Hungarian Presidency and Commissioner Dalli and his team for their efforts. Unfortunately, however, this regulation, which is so important and so necessary, has not reached a satisfactory conclusion because of a labelling requirement that went beyond what was possible in practice. This is a subject that inspires passion and attracts media attention, factors that run counter to logic and pragmatism.
I have to say that we have missed the chance to take a step forward, have condemned the agri-food industry to living with obsolete legislation and have put the brakes on European technological advancement, of which we are so supportive in theory.
We cannot demand something that involves a level of cost and bureaucracy that cannot be assumed by the food-producing sector, nor can we demand something that we are not capable of imposing upon third parties. We cannot legislate on something that later we will not be able to implement because we would be deceiving consumers.
I repeat, it is a pity that we have not reached agreement because this regulation dealt not only with cloning and with how many generations and which products must be labelled, but also with many other points on which agreement has been reached, such as nanotechnology and foodstuffs coming from third countries, which were very important for consumers and for the agri-food industry, not only from the point of view of the internal market, but also from a health perspective and in terms of innovation.
Since cloning is too complex a matter to relegate to a few paragraphs in another proposal, I urge the Commission once again to prepare a report and present a separate legislative proposal that regulates every aspect of cloning, based on food security and all scientific data.
Given that Commissioner Dalli has committed himself on numerous occasions before this House to presenting this proposal, I trust that the Commission will send it to us as soon as possible.
Madam President, Mrs Győri, Mr Dalli, ladies and gentlemen, I have been involved in many negotiation processes here in Parliament, but the 12 hours of this conciliation procedure, which lasted from 19:00 to 07:00 the next morning, will remain in my memory for a long time. This was a very special event.
Unfortunately, the two sides came from different planets. Parliament's approach was clear, which was to focus on the interests of consumers and of the citizens of the EU. Others were considering the interests of the meat and agriculture industries. Because of these divergent approaches, we were not able to reach an agreement. This is a pity, because we now have a gap in the EU food legislation which we need to close very quickly. We were all relatively clear about this, including Mr Pittella, who acted as chair, and the rapporteur. The entire team was pulling together.
Now we need to take the next step. We must fill this gap. Mr Dalli, you must present two proposals: one on novel foods, because we have almost reached a consensus on this with regard to nanomaterials, the centralised approval process and imports from third countries. The other proposal concerns cloning. You have listened to everything that we have to say on this subject. We do not want these products on the European market. At the very least, we want them to be labelled, because consumers should have freedom of choice. That is your job and Parliament is ready to support you. I hope you will be able to submit a proposal very soon.
Madam President, I would first like to thank Mrs Liotard, Mr Pittella, Mr Leinen, and the entire negotiating team. Thanks to them, we have maintained an extremely cohesive position throughout this very lengthy trialogue and I think that the only positive aspect of the dossier is that the European Parliament has been united in defending public health and the interests of consumers. That is what we have been elected for and not for anything else.
While I recognise the need to move forward and not to assign blame, there is no getting away from the facts, and when it came to conducting negotiations in which Parliament had already abandoned a great deal, well, that was too much. As if we should even be asking ourselves whether or not to label products sold on the European market when the consumer's freedom of choice is fundamental in European law!
What has happened is totally unacceptable and we have been fobbed off with spurious pretexts. We have been presented with legal excuses. We were not entering into a commercial war; the rules of the WTO were not being violated. In legal terms, this was all untrue. Not being able to label is an excuse. It is technically incorrect. It is perfectly possible to label and trace. Simply, it was something we were unwilling to do because, as Mr Leinen pointed out just now, we put interests other than those of consumers first.
So, now, we need to move forward, and we need to move forward quickly. The issue of cloning is increasingly being used by all who want to call the European institutions into question. It is an argument put forward by those who mistrust our institutions. It is an argument put forward by those who mistrust the foods placed on the European market. For pity's sake, we urgently need to adopt a clear position on cloning to prevent cloned meat and the offspring of cloned animals being placed on the European market, which is what European consumers and European citizens want!
on behalf of the ECR Group. - Madam President, after two long years of hard work, the Novel Foods Regulation has collapsed in disarray because a suitable agreement on the cloning issue could not be found. Throughout the conciliation proceedings, I had warned that the stubborn refusal to compromise would lead to disaster and eventually it did.
Now we are back to square one, and we have lost a considerable amount of important and beneficial legislation on novel foods. Conciliation proceedings are most certainly a useful mechanism in the legislative process, but they become futile and pointless if participants are not prepared to negotiate and to compromise. If the Parliament had not been so inflexible, then we would have a much needed update of the rules. Now we have to fall back on the 1997 Novel Foods Regulation, which is completely outdated.
If the European Parliament is trying to show that it is a powerful, responsible legislative body which is proud to have achieved the Lisbon Treaty, I think it flunked its first test. The Commission now has to move forward and prepare separate legislation to cover cloning. I only hope that MEPs will learn from their mistakes and realise that it is the people of Europe who suffer if we cannot agree on these key issues.
Madam President, I think that Mr Leinen put his finger on it. This is a dossier that is finely balanced between the interests of the meat processing industry and the agricultural industry and those of the consumer. I think that is the crux of the problem. I think that we, as Parliament, have done important work here, along with the rapporteur, who I would like to congratulate for all her efforts. We have worked hard and we have also shown ourselves to be flexible. We were prepared, at any given point, to make a number of concessions, but it was never enough.
I do have reservations about the insufficiently flexible approach taken by the Commission to these concessions, but I am also not particularly satisfied with the Commission's stance - not with your position, directly, Mr Dalli, but at one point, one of your fellow Commissioners, the Belgian Commissioner, Mr De Gucht, went behind the backs of the conciliation committee to appear before this Parliament's Committee on International Trade, where he proceeded to present a whole series of sophisms. The grounds cited were connected with the WTO, and we all know - Mrs Lepage was quite right to say this - that such grounds are out of the question here. I think that the rapporteur will be coming back to this issue shortly.
What needs to happen now? Certainly, we have lost some time. I believe that we do now have to ask the Commission to bring forward a new proposal in respect of novel foods quickly - we know that that may be possible, as something approaching an agreement was reached. A proposal also needs to be brought forward about how we are going to deal with cloned food, meat from cloned animals and their offspring, and so on.
I have a warning to give, Commissioner: I want to see this happen on schedule. I do not want to see this dossier kicked into the long grass and for us to then have it put before us at the end of our term or for it to be held over into the next parliamentary term. This is the Parliament that debated this dossier at first and second reading and in conciliation. It must therefore also be this Parliament that concludes it.
Madam President, I would like to begin by expressing my sincere thanks to my fellow Members in this House and in the delegation for the universal support I received in the negotiations, right until the end. I am also full of admiration for the Hungarian ambassador, who really did all she could, as did Mr Dalli, in fact.
It is a real pity that we were unable to reach agreement in relation to clones. Consumers can still find cloned products on their dinner tables, unsolicited and unlabelled, even though 77% of European citizens are opposed to this. I would say to the Council that banning clones alone is the politics of symbolism. The real key here is the banning of offspring. The clones themselves are so expensive that you would not make a hamburger out of them. We were thus unable to reach a compromise on this issue. The Council and the Commission both kept reiterating that a ban on offspring would be in contravention of World Trade Organisation (WTO) rules. Mr De Gucht then went further by coming to Parliament and saying that it would lead to a trade war. You can imagine, then, how surprised I was to read, clearly set out in a secret internal Council document that I got hold of - it is a document from the Legal Service of the Council of Ministers - that a ban on cloning offspring is actually perfectly justifiable under WTO rules. The document clearly stated that
'The bans [on] food from cloned animals and [...] food from offspring of clones could be justified on the basis of the consumers' ethical considerations'.
(NL) I would like the Council to tell me whether all the Member States knew about this document. If so, why the constant use of the argument about global trade wars so that no compromise could be reached with Parliament? I am now really curious to know what the real underlying reasons were. If the Member States' negotiators were not aware of this document, that is a scandal as far as I am concerned. If they were aware of it, then disingenuous arguments were used.
Mr Dalli, the citizens await your next move. In my view, regulation must be brought forward very quickly now. You know that I am still prepared to collaborate and I am certain that we can find a solution. I will hand over the document to the Council.
(FR) Madam President, what Mrs Liotard has just said is absolutely incredible. I would therefore like to press for an answer to the question she has just asked. I am utterly amazed and would like to ask the Commission if it was also in possession of this note. It is, in fact, unacceptable that, for weeks and weeks, we were being told that we would be engaging in open warfare with the WTO, that Mr De Gucht told us we would no longer be able to sell planes, that we would no longer be able to sell anything if we took that decision, when there was a legal note stating the exact opposite. I think this is a crucial issue from a political standpoint.
Madam President, ladies and gentlemen, I think the Council has really outdone itself. It should be remembered that the persons who represent Europe's citizens are the ones democratically elected by them. Therefore, if Parliament has continually insisted in committee and in this Chamber that cloned meat is not acceptable to our people, the Council ought to have taken notice. Responsibility for this decision, which is very bad for business, lies wholly with the Council.
Except for the part dealing with cloned meat and a few other foodstuffs, the text would have been adopted by a very large majority. The Council did not want it. It is the same Council that, on the one hand, declares itself in favour of the liberalisation of everything and, on the other, forces the removal of the 'Made in' wording on textiles because it does not want to give consumers the correct information, and is giving us a hard time over labelling because it does not want labels to indicate the place of origin or provenance of the food on our people's tables. That is the Council's position.
Mr Pittella - and I thank him - did well to uphold the honour and the views of almost all Members of this House by rejecting the blackmailing proposal that the Council wanted to force on us. I therefore thank Mr Pittella, the rapporteur and all those Members who had the courage not to give an inch on what we considered truly useful for our people.
(DE) Madam President, Mrs Győri, Mr Dalli, ladies and gentlemen, we are all disappointed and that is obvious, but I do not think that the responsibility lies with the European Parliament's negotiating delegation. In my opinion, the Commissioner and the Minister who are present are not responsible either. On the contrary, it was other representatives of the Council and the Commission who rushed to do their duty and identify problems in third countries which were not fully discussed.
Mr De Gucht and representatives of the finance ministries, for example, from Germany, which is my home country, painted horrific pictures of trade wars on a larger scale than the banana war and a number of other issues. I do not believe that any of this had a basis in fact.
Yesterday, I had the great pleasure of meeting with representatives of the American embassy from my country, who had come especially to Strasbourg and even spoke German with me, to discuss issues relating to food policy. The arguments of the American diplomats were not sufficiently convincing to prevent us from being able to find a solution. I asked them what their opinion on the subject was and I did not get the impression that it would have been impossible for us to come to an agreement with the Americans if we had wanted to. What particularly surprised me was that the Americans gave me this document describing origin labelling in the USA. For example, minced meat must be labelled in the USA. It must be clearly stated on a pack of hamburgers where the meat comes from.
How can we talk about a trade war if, at the same time, we want to label cloned meat and the meat from descendants of cloned animals? We should have made more effort in this area and not said immediately, as soon as the Americans expressed their doubts, that we could not do this. I am calling on the Commission to see this as an argument for producing a new proposal. We must be more self-confident if we want to implement this in the face of opposition from third countries.
Madam President, the President-in-Office of the Council spoke about the need not to point a finger of blame, but I think it is time for some intellectual honesty.
We all agree, yes, that we should not eat clones, but we all know that nobody is going to eat clones. Another big sticking point in the negotiations was the Council's failure to act on the import of embryos and semen into the EU, which allows farmers to breed offspring of clones. Those offspring are bred from clones who have suffered to be born.
Commissioner, is it not true that we have, or soon will have, EU laws which prohibit the placing on the market of products from seals, of dog and cat fur, and of cosmetics which are tested on animals? We have those laws, so why can we not have a law which prohibits the placing on the EU market of products which result from the cruel practice of cloning?
I agree with Ms Liotard. This is not a matter for the World Trade Organisation: it is a matter of political will, and we can show that, and that is what will satisfy this Parliament, and that is the basis for agreement.
(DA) Madam President, a huge amount of work has gone into this regulation, both by Mrs Liotard and by the shadow rapporteurs. Many thanks for that. Unfortunately, it all ended, as we know, in disagreements about food from cloned animals. I come from a country where food from cloned animals is prohibited. However, cloning is nevertheless coming in through the back door. The subject is often brought up in guarded secrecy outside the debate. I find it strange that we want total transparency in everything from socks and television to medicines and banks, but when it comes to food, the situation is completely different.
Colourants, gases to increase shelf life, growth hormones, antibiotics, GMOs and much more besides are used - preferably without consumers being able to read about it on the packaging. Why is no one interested in ensuring that foodstuffs are as natural as possible? Why do we not pay more attention to our own health and welfare and that of our productive livestock? I cannot understand why so little responsibility is shown for the health of children and adults in certain European circles.
(FI) Madam President, ladies and gentlemen, it really is regrettable that this draft law was overturned, and I agree with my fellow Members who say that it was due to the fact that the Commission and the Council decided to give priority to the interests of the foreign meat industry. Their interests are the desire to do business by cloning animals, at the cost of animal suffering. Parliament, meanwhile, listened to European consumers, the overwhelming majority of whom do not want the use of cloning in meat or milk production, the overwhelming majority of whom want to reduce animal suffering, not increase it.
Parliament has not actually been inflexible. It made huge concessions, and was ready to withdraw the ban on labelling. The Council did not even agree to this, and, as we have now heard from Mrs Liotard and Mr Liese, for example, the arguments put forward by the Council and the Commission were completely mendacious and were most likely even knowingly false.
It is quite clear that no lasting solution to this problem will be found unless we take it as given that we should respect the will of European consumers to reduce animal suffering instead of increasing it.
(FR) Madam President, I would first like to make a general observation.
When we talk of consumers' lack of confidence in the institutions, I believe that is not the issue. It is often individuals who create such mistrust and who derive a personal interest from doing so.
I will now get back to the substance. It is true that, at the end of a long night of negotiations, which lasted from 19:00 to 07:00, there was huge disappointment. It is true that the European Commission now has a huge task ahead of it, because it must submit new proposals and because developments in technology now make the revision of this legislation essential. When we think, for example, of nanomaterials, that appears very urgent.
It is completely unacceptable that there is no control over cloning techniques or over the food resulting from these techniques, which could be intended for human consumption. There are clear principles and I believe that all of us in this Parliament are entirely in agreement. Consumers must be informed of the origin of food derived from cloned animals and their offspring.
We must demand two things: traceability and labelling. I am in no doubt about the will of Commissioner Dalli to clarify this matter and to find the right solutions to the countless issues that remain unresolved. Traceability is essential. European consumers must be able to make an informed choice.
As European legislators, we cannot afford to say to the public: 'Europe is doing nothing because we have not succeeded in reaching an agreement'.
Commissioner, I know that you are endeavouring to overcome the institutional stalemates we are witnessing in order to give a firmer guarantee not only to consumers but also to food business operators. There is no time to spare and we must act quickly to find a way forward.
Madam President, I am afraid I will be less diplomatic. I have to say to the Commissioner and the representative of the Council: you are again proposing a ban on food from cloned animals but nobody can buy food from cloned animals.
Cloned animals are very expensive to use for food. It will be their descendants that are used for food. That is why we want a ban on their descendants, and why we want clear labelling of the descendants. I am afraid that your role in the negotiations was not productive. You were fighting against this labelling on descendants, which was a minimum common denominator with the Council. This was our chance to have an agreement. Please learn the lessons, listen to what this institution has to say on the issue, and come back to us with a decent proposal.
(DE) Madam President, Mr Dalli, ladies and gentlemen, I also very much regret the fact that the negotiations have failed, in particular, because we will now have to wait for years until we have rules governing, for example, nanotechnology in foods and products from third countries which are currently unknown in Europe. It seems that by including cloned animals in this legislation, we have fallen into a trap. I must say that the way we have debated this issue has not been dignified. The discussions went on all night with each side going to and fro and neither wanting to give in. Then, in the end, the negotiations failed, which is very unfortunate.
I would like to make one point. We are talking here about a number of subjects and about legislation. We used the same strategy for genetic engineering. We did not want genetic engineering and we significantly raised the limits and the requirements. What was the end result? The technology developed to such an extent that it was even able to meet these high standards. We are currently discussing the fact that we do not want cloned animals because the animal welfare requirements are not being fulfilled, which gives rise to risks. I have spoken to the scientists and I predict that the technology will develop to such an extent that it will no longer be possible to apply a general ban on cloning animals. However, I believe that these scientific developments are highly questionable.
We must look more closely at the basic principles that we need to lay down in order to put in place proper regulations. We should not attempt to slow down or even prevent certain developments by means of legislation.
(RO) Madam President, I would like to begin by saying how disappointed I am in the failure of conciliation. Although whole months, and even years of work have been spent on this, the outcome is disappointing, especially at a time when agreement was possible on many items in this dossier. However, the rapporteur deserves all our appreciation for her efforts.
On the issue of food from cloned animals and their offspring, Parliament was right when it maintained its point of view based on principle. We are aware that we are representing the will of European citizens when we oppose the presence of cloned animals and their offspring in the food chain. During the negotiations, the Council ignored these legitimate concerns, which is extremely regrettable. If we had accepted the Council's final proposal, we could not have claimed that we defended the wishes of ordinary citizens not to have cloned meat on their table. We were not prepared to approve laws which would have allowed food from the offspring of cloned animals to enter the market without it being labelled as such.
As for the future, I would like to remind the Commission of the commitments which it made in October 2010, mainly, to ban cloning techniques for producing food in the European Union. Another commitment was to set up traceability systems for reproductive material originating from cloned animals outside the EU. These commitments were made on several occasions and must feature in the new proposals. I am confident that Member States will focus greater attention on the legitimate concerns of the European Union's citizens.
(IT) Madam President, I agree with everything that the Members who have spoken before me have said. I, too, was a member of the delegation to the Conciliation Committee. As the negotiations went on, there were feelings of hope, disappointment and even rage, if I may say so, because we were there representing over 500 million people, the vast majority of whom - according to all the surveys and research - keep crying out that they do not want food from cloned animals or their offspring on their tables.
Labelling and traceability were really the minimum on which we had taken a stand. Had we accepted the compromise, we would have found it empty. Mr Pittella is right: a dab of powder, a touch of rouge, perhaps a little wool pulled over the eyes, but nothing more than an empty shell. Let us not fool ourselves: nobody pays EUR 100 000 for a bull only to put it through the mincer and sell it as hamburgers. For all the rest, there was no regulation; we would have been accepting deregulation, and we cannot do that.
Today, however, we are still here defending certain decisions and maintaining that it was a collective failure. It was not a collective failure, though, because there was agreement on practically everything, even though it failed miserably giving people the impression that big business and trade rules prevail over the European citizenry, whom we are here to represent and defend.
I therefore call on absolutely everyone to start again with a fresh mind and a fresh outlook, because I hope and pray that the expectations and the will of the people will be respected next time.
(LT) Madam President, probably everyone would agree that information is one of the main driving forces in the modern world. This rule also applies when talking about food safety. We are still considering and, hopefully, will adopt new rules on the provision of general information on foods to consumers, as well as different issues, such as fruit juice and derived products.
Unfortunately, it was not possible to reach a compromise with the Council on novel foods and we have taken a step backwards. The majority of consumers do not want food products from cloned animals, but the reality is that they exist. It is therefore essential to ensure that the public is made aware. However, arguing that it could cause difficulties for business and producers, representatives of the Member States did not endorse the requirement for labelling or traceability, in other words, the minimum requirements for being able to ensure consumer awareness. Thus, consumers still have no way of knowing, whether, for example, the milk they are drinking comes from cloned animals.
However, this is just one side of the coin. Now we have prevented new technologies, research and the use of results in the food industry. With such disagreement, we ourselves have postponed the solution of these problems indefinitely. We all expect emergency proposals from the European Commission that will help us to eliminate this legal impasse.
Madam President, are we really surprised that we did not reach agreement? Certainly, my view from the outside was that there were too many differences around the table, and I am not sure that starting at 7 p.m. a meeting which was doomed to fail at 7 a.m. was such a great idea, but we still have to resolve this particular problem and perhaps dividing the legislation into two parts might achieve it.
The issue of cloning is a very sensitive issue, and there are animal welfare concerns which others have spoken about, but the issue of reproductive material needs to be addressed. We need clarity as to how this can be addressed within the WTO rules, because farmers in Europe want access to the best technologies available to them to be more productive. So, within that framework, we do have issues to resolve here in this House, and I hope that they can be resolved satisfactorily.
Finally, on the issue of Europe's standards versus the rest of the world, we import meat products into the European Union. Are we as clear about what we are importing as we are demanding about what is produced within the EU itself? This is also an issue which needs to be addressed.
(DE) Madam President, Mr Dalli, firstly, I would like to thank Mr Dalli for his efforts in the area of prevention. I hoped and expected that we would see this level of commitment from him with regard to cloned materials. We have had several hours of intensive discussions and I see myself as a representative of the people of Europe who clearly support the position that Parliament has taken and want to see progress in this area. Together with 500 million Europeans, we want clear labelling as the minimum solution. In reality, we would like a ban on cloned animals and on products from cloned animals, regardless of which generation they come from.
We hoped for your support, Mr Dalli. We did not understand why the Council was not on our side, because the Council is made up of elected representatives of the Member States. However, they were obviously serving the needs of the market and not those of the people. We hope that in future, you will put the people at the centre of your decision-making processes and not the market.
(DE) Madam President, consumer protection policy is a central element of overall European policy. If we do not manage to provide consistent protection for consumers, then we will have totally failed in this respect. It is important to explain that it is not just the majority of consumers who do not want cloning, it is also the majority of farmers.
I believe that some Member States have deliberately sabotaged the negotiations. They have decided to protect the agriculture industry and defend its interests. All the talk of an imminent trade war, which has been mentioned several times today, was simply a pretext. For reasons of European animal welfare policy alone, we should be taking measures against cloning, Mr Dalli, and we hope that you will draw up a regulation as quickly as possible. There is a need for action. We are calling on you not to wait for months, but to come to grips with this issue straight away. The ban on cloning is simply one step in the process. We must insist on a regulation being introduced which covers the descendants of cloned animals, otherwise the whole thing will be fundamentally ineffective.
(SK) Madam President, I do not want to point fingers, but I think that the failure of the conciliation procedure is a setback and we have thrown out the baby with the bathwater.
Cloning is not just a complex, but also a sensitive topic. Dolly the sheep was neither the first nor the last cloned animal. Tens of thousands of other attempts end in failure. Deformed foetuses with excessively large organs die in the wombs of experimental animals, others are born dead and others perish just a few days after birth. Cloning is a worse tyranny for animals than small cages or being transported in lorries without water.
It is therefore right that the regulation on new foodstuffs includes a ban on the sale of cloned animals and their offspring. I do not believe it is highly complex to deal with the cloning issue now. We must now give a clear signal to food producers that products from animals that are suffering have no place on the European market.
(IT) Madam President, ladies and gentlemen, novel foods are food products or ingredients that undergo production processes and involve a change in nutritional value.
I have a number of doubts about the new Novel Food Regulation. What relation will it bear to the regulation on genetically modified organisms (GMOs), since cloning is an aspect of genetic engineering and, as with GMOs, it involves actual genetic manipulation? How will the movement of these foods between European countries be regulated? How will the scientific tests needed to test the safety of these novel foods be carried out? What will the criteria be for defining these products and, most of all, how will consumers be informed of the characteristics and nutritional properties of the novel foods they purchase?
My central concerns are consumer protection, food safety in the use of these novel products, and correct information. I therefore believe there must be total traceability for consumers, especially for natural products, for which we already find it difficult to guarantee traceability.
(EL) Madam President, I believe that this entire issue has arisen due to a lack of information for consumers and the public. Where there is no transparency in information for the citizens of Europe and the world as a whole, impasses are created and we get nowhere. What I want to emphasise is that, when there is a strong reaction to such products, we and the decision makers and legislators need to toe the line demanded by public opinion. We therefore need information and transparency in everything we do if we are to finish what we have started.
Member of the Commission. - Madam President, I have taken careful note of the opinions expressed during the course of this debate. I would like to thank honourable Members for their views and assure them once again that the Commission will continue to work with Parliament, Member States and stakeholders from all sectors in pursuit of the common aim of moving forward as fast as possible with both proposals on novel food and cloning.
I must stress that the position taken by the Commission during the conciliation - and we were advancing various proposals in this regard - was that, as I said before, any solution or any compromise that could be reached had to be implementable. It would be possible to implement, and it would be justified and proportionate. Whatever all of us would like to have - and as Commissioner responsible for consumers, I am all for information to consumers - this must, however, be evidence-based and we must have an impact assessment. That was our position.
The Commission has never put forward a position against any type of labelling, but we were saying that every decision we take has to be assessed to ensure the impact it is going to have on our citizens at large, be they producers or be they consumers, and that is the position that I still hold. I can assure you that the Commission services and I will pursue this challenge with all determination and energy, and I also assure you, especially Mr Staes, that I do not put off decisions that need to be taken.
Madam President, Commissioner, honourable Members, on behalf of the Presidency and the Council, thank you for the debate. I would like to express my special thanks for the speeches which acknowledged the efforts of the Hungarian Presidency and which recognised these efforts.
We also welcome the fact that the arguments put forward during the conciliation procedure have been presented here. At the same time, we wish to repudiate statements or suggestions alleging that either the Council or the Hungarian Presidency acted dishonestly or in bad faith, or was under the influence of interest groups.
The best aspect of the Treaty of Lisbon is that it increased our joint responsibility. We have tried and are trying to act in this spirit. We have been unable to agree, so now in this respect, any product may be served at our tables without restriction. This is worse than the Council's last offer would have been. Precisely what was that? It was a ban on cloned animals and products derived from them, and the monitoring and labelling of first progeny, naturally within reasonable limits. One only has to think, for example, of the very many ingredients salami has. Reasonableness and pricing will set the limit.
We wish to say specifically to Mrs Liotard that, as regards the internal Council document you quoted, the Member States were aware of it and naturally the Council was aware of it, and even discussed it. It helped in establishing our position. You cited a sentence taken in isolation from this document while failing to mention that the document states in its conclusions precisely that there are risks from the aspect of WTO compatibility, as well as that these conclusions also mention that the most acceptable solution is labelling, which, I repeat, was included in the Council's last offer.
However, I agree with you all that we should move on as soon as possible. We hope that before long, we will know more about aspects of food safety due to scientific research and progress. I am pleased that Commissioner Dalli promised that there will be a new, separate draft on cloning and the subject of cloned products soon.
Madam President, all the speeches made by the Members who have spoken before me - whom I thank, starting with the rapporteur - as well as the documentation presented by the rapporteur herself, which underlines the fact that our proposals, had they been accepted, would not have unleashed a trade war, have shown that there was no collective failure, and I repeat this to the Hungarian Presidency without wishing to be polemical. There certainly was a failure, but it was in an area for which the governments were clearly responsible.
Let nobody tell me that merely labelling beef from cloned animals or their offspring could be considered an honourable and satisfactory agreement for Parliament, because this was little more than no agreement at all. Let us now draw a veil over all that and look to the future. It is, first of all, the Council's job to get the governments to agree once they know what Parliament's positions are, which are the positions of the people of Europe. Labelling of products from cloned animals and their offspring is the minimum we will settle for. Work is needed within and between governments to accept this minimum.
I therefore call on Commissioner Dalli - who I know is very willing - to table a Commission proposal incorporating our positions as soon as possible, so as to allow this House to approve the regulation on cloning. We must also go ahead on nanomaterials, and now that the cloning part has been removed, we can move quickly on these.
I have one final comment: you have all noticed how united Parliament is. This is substantial, 360 degree unity. You may perhaps have made a mistake during the negotiations, thinking that there was no cohesion in the European Parliament. Please do not make that mistake again, because on sensitive issues relating to people's health, we are and will remain united.
(NL) Madam President, this is actually a point of order. Several times in the debate, the position of Commissioner De Gucht has been mentioned. Mrs Lepage asked Commissioner Dalli whether he was aware of the Council's legal advice. I heard Mr Dalli give many answers to our questions, but I did not hear an answer to that question, even though it is a crucial one. Is this perhaps a matter of a lack of consensus within the Commission, as Mr Dalli is in the Commission as the Commissioner for Health and Consumer Policy, while Mr De Gucht, by all accounts, came out with false arguments that were invalidated by a Council document. I would like to hear from the Commissioner what his view on this is.
The debate is closed.